Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 1 of 13 PageID #: 127




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 MAI-AJAH KEEL,                                          )
                                                         )
                 Plaintiff,                              )
                                                         )
          V.                                             )       Civil Action No. 17-1818-MN-SRF
                                          )
 DELA WARE STATE UNIVERSITY BOARD OF )
 TRUSTEES, CANDY YOUNG, in her individual )
 Capacity, PAULA DUFFY, in her individual )
 Capacity, and RANDOLPH JOHNSON, in his   )
 individual capacity,                     )
                                          )
                Defendants.               )

                               REPORT AND RECOMMENDATION

    I.         INTRODUCTION

          Presently before the court in this civil rights action is a motion to dismiss for failure to

 state a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure

 12(b)(6) filed by defendants Delaware State University Board of Trustees, Candy Young, Paula

 Duffy, and Randolph Johnson (collectively, "Defendants"). (D.I. 10) For the following reasons,

 the court recommends Defendants' motion should be GRANTED and Plaintiffs complaint

 should be dismissed with prejudice.

    II.        BACKGROUND

          Plaintiff Mai-Ajah Keel ("Keel" or "Plaintiff') was a student at Delaware State

 University ("DSU"), a public university located in Dover, Delaware. (D.1. 1 at ,i,i 1, 6)

 Defendant Delaware State University Board of Trustees ("Trustees") is DSU's official governing

 body. (D.I. 1 at ,i 1) Defendant Candy Young ("Young") was the Director of the Title IX Office

 at DSU. (Id. at ,i 2) Young was responsible for participating in making, communicating,

 enforcing, and implementing all policies and practices at DSU with respect to 20 U.S.C. § 1681,
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 2 of 13 PageID #: 128




  "Title IX," including insuring DSU's policies and procedures concerning Title IX comply with

  federal law. (Id.) Defendant Paula Duffy ("Duffy") is the Director of the Office of Judicial

  Affairs at DSU. (Id. at ,r 3) As the Director of the Office of Judicial Affairs, Duffy is

  responsible for overseeing the enforcement of DSU policies, regulations, and rules, including but

  not limited to compliance with the Student Code of Conduct, as well as implementing and

  overseeing any judicial proceedings relative to alleged violations of DSU policies, regulations,

  and rules and sanctions issued by the judicial body. (Id.) Defendant Randolph Johnson

  ("Johnson") is the Director of Bands at DSU. (Id. at ,r 4) As the Director of Bands, Johnson is

  responsible for overseeing all band activities at DSU including providing supervision, direction,

  and insuring the safety of all band participants. (Id.)

         Keel alleges that on November 22, 2013, Jason Faustin ("Faustin"), a fellow DSU male

  student, sexually assaulted her. (Id. at ,r,r 13-16) On or about November 25, 2013, Keel reported

  the assault to Dr. Brian Stark, a professor of criminology at DSU. (Id. at ,r 18) Keel was

  ultimately referred to DSU's counseling services department, and Dr. Pauline Meek arranged a

  meeting with Keel and Faustin. (Id. at ,r,r 18-20) At this meeting, Faustin apologized to Keel

  and agreed that he would no longer contact her. (Id. at ,r 20) However, Keel claims that Faustin

  continued to approach her during their band practices. (Id. at ,r 22)

         On or about August 22, 2014, and again on or about February 4, 2015, Keel made two

  anonymous reports of the assault to the DSU Police Department ("DSUPD"). (Id. at ,r,r 23-24)

  In response, DSUPD opened an investigation, and on February 5, 2015, interviewed Keel and

  Faustin, separately. (Id. at ,r 27) DSUPD officers subsequently arrested Faustin. (Id. at ,r 24)

  On February 6, 2015, DSUPD reported the matter to DSU's Title IX office. (Id. at ,r 24) In




                                                    2
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 3 of 13 PageID #: 129




 March 2015, the Title IX office opened its own investigation, and conducted a series of hearings

 on Keel's allegations. (Id. at ,r 33)

           On or about March 31, 2015, the panel found Faustin "not responsible" for violating

  DSU's Code of Conduct. (Id. at ,r 36) On or about April 2, 2015, Keel appealed this decision,

  and a new hearing was granted on April 14, 2015 based on a "lack of due process, i.e. when a

  student can show an error in the hearing or arbitrariness in the finding against the weight of the

  evidence." (Id.) On May 11, 2015, a second panel found Faustin "responsible" for the sexual

  assault and rape of Keel and suspended him for a minimum of one academic year - specifically

  2015-2016. (Id. at ,r 37) In its rationale supporting the sanction, the panel stated:

                   Having been found responsible for the sexual assault and rape of the complainant,
                   the respondent is in violation of the General Standards of Conduct and Decorum
                   and has exhibited violent behavior by sexually assaulting and raping the
                   complainant. (Delaware State University, Division of Student Affairs Student
                   Judicial Handbook, p. 5) Furthermore, the complainant has a right to continue her
                   education and feel as though she is matriculating in a safe and secure academic
                   environment. The complainant is now a senior. Removing the respondent for at
                   least the 2015-2016 academic year will provide the complainant with the
                   opportunity to do so.

  (Id. at ,r 38)

           Keel continued to attend counseling with Dr. Meek until February 2015. (Id. at ,r 22)

  Keel graduated from DSU on December 21, 2015. (Id. at ,r 44) On January 13, 2016, DSU

  readmitted Faustin under the condition that he "abide by the Student Code of Conduct," stating

  that his past actions "were of poor judgment and not representative of the mature and responsible

  behavior we hope to develop in our [DSU] students." (Id. at ,r 46)

           On December 19, 201 7, Keel initiated this suit against Defendants, asserting claims for

  discrimination on the basis of gender in violation of Title IX and violation of the Equal

  Protection Clause of the Fourteenth Amendment of the United States Constitution pursuant to 42



                                                    3
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 4 of 13 PageID #: 130




 U.S.C. § 1983. (D.I. 1) On February 20, 2018, Defendants filed the current motion to dismiss

 the complaint pursuant to Rule 12(b)(6). (D.I. 10)

      III.      LEGAL STANDARD

             Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

 upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

 motion to dismiss, the court must accept as true all factual allegations in the complaint and view

  them in the light most favorable to the plaintiff. Umland v. Planco Fin. Servs., 542 F.3d 59, 64

  (3d Cir. 2008).

             To state a claim upon which relief can be granted pursuant to Rule 12(b)(6), a complaint

  must contain a "short and plain statement of the claim showing that the pleader is entitled to

 relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

  complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

  is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

  v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

  allow the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

             When determining whether dismissal is appropriate, the court must take three steps. 1 See

 Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must identify

 the elements of the claim. Iqbal, 556 U.S. at 675. Second, the court must identify and reject

  conclus6ry allegations. Id. at 678. Third, the court should assume the veracity of the well-


  1
    Although Iqbal describes the analysis as a "two-pronged approach," the Supreme Court
  observed that it is often necessary to "begin by taking note of the elements a plaintiff must plead
  to state a claim." 556 U.S. at 675, 679. For this reason, the Third Circuit has adopted a three-
  pronged approach. See Santiago v. Warminster Twp., 629 F.3d 121, 130 n.7 (3d Cir. 2010);
  Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

                                                      4
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 5 of 13 PageID #: 131




  pleaded factual allegations identified under the first prong of the analysis, and determine whether

  they are sufficiently alleged to state a claim for relief. Iqbal, 55.6 U.S. at 679; see also Malleus v.

  George, 641 F.3d 560, 563 (3d Cir. 2011). The third prong presents a context-specific inquiry

  that "draw[s] on [the court's] experience and common sense." Id. at 663-64; see also Fowler v.

  UPMC Shadyside, 578 F.3d 203,210 (3d Cir. 2009). As the Supreme Court instructed in Iqbal,

  "where the well-pleaded facts do not permit the court to infer more than the mere possibility of

  misconduct, the complaint has alleged - but it has not 'show[n]' - 'that the pleader is entitled to

  relief."' Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

      IV.      DISCUSSION

               A. Statute of Limitations

            First, Defendants argue that Keel's claims are barred under the applicable statute of

  limitations. (D.1. 11 at 4-5) The parties do not dispute that Keel's claims are subject to the two-

  year statute oflimitations applicable to personal injury claims under Delaware law. 2 To avoid

  the statute of limitations bar, Keel argues that DSU created a hostile environment that, under the

  doctrine of continuing violations, caused her claims to accrue from the date her hostile



  2
    The statute of limitations for filing a cause of action under Title IX is subject to the respective
  state's statute of limitations governing causes of action for personal injuries. See Baugher v.
  University of Pittsburgh, 882 F.2d 74, 77-78 (3d Cir. 1989). Because Delaware's statute of
  limitations for personal injury claims is two years, see 10 Del. C. § 8119, Keel's Title IX claims
  are subject to a two-year statute of limitations. Lamb-Bowman v. Delaware State Univ., 1999
  WL 1250889, at *9 (D. Del. Dec. 10, 1999). The statute oflimitations for filing a cause of
  action under 42 U.S.C. § 1983 is also the relevant state's statute oflimitations governing causes
  of action for personal injuries. Wilson v. Garcia, 471 U.S. 261, 276-78 (1985); accord Sameric
  Corp. ofDelaware, Inc. v. City of Phila., 142 F.3d 582,599 (3d Cir. 1998). Therefore, Keel's
  Section 1983 claims are similarly subject to a two-year statute of limitations. Lamb-Bowman,
  1999 WL 1250889, at *8; see also Smith v. Delaware, 236 F. Supp. 3d 882, 888 (D. Del. 2017)
  ("For purposes of the statute of limitations, § 1983 claims are characterized as personal injury
  actions. In Delaware,§ 1983 claims are subject to a two-year limitations period." (internal
  citations omitted)). Section 1983 claims accrue "when the plaintiff knew or should have known
  of the injury upon which its action is based." Sameric, 142 F.3d at 599.
                                                     5
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 6 of 13 PageID #: 132




  environment ceased to exist-when she graduated from DSU on December 21, 2015. (D.I. 14 at

  6-7)

         The continuing violation doctrine, which is generally recognized under Title VII of the

  Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., provides that discriminatory acts that are not

  individually actionable may be aggregated to make out a hostile environment claim. Doe v.

  Mercy Catholic Med Ctr., 850 F.3d 545,566 (3d Cir. 2017) (citing Mandel v. M & Q Packaging

  Corp., 706 F.3d 157, 165 (3d Cir. 2013)). These acts can occur at any time if they are linked in a

  pattern of actions continuing into the limitations period. Id All the alleged acts must be part of

  the same unlawful practice, meaning they involved "similar conduct by the same individuals,

  suggesting a persistent, ongoing pattern." Id The Third Circuit has held, however, that it is "an

  open question in our Court" whether the continuing violations doctrine applies under Title IX.

  Id Some courts suggest it does. See, e.g., Stanley v. Trs. oJCalifornia State Univ., 433 F.3d

  1129, 1136 (9th Cir. 2006). Others suggest it does not. See, e.g., Folkes v. New York Coll. of

  Osteopathic Med, 214 F. Supp. 2d 273, 288-91 (E.D.N.Y. 2002). The Third Circuit has yet to

  decide the issue. However, Keel's claims are time barred regardless of whether the court applies

  the continuing violation doctrine in this matter.

         Significantly, almost every allegation in Keel's complaint describes events that occurred

  prior to December 19, 2015, and, therefore, took place outside the limitations period. (See D.I.

  1) The only allegation within the limitations period is Keel's claim that DSU readmitted Faustin

  on or about January 13, 2016, a semester earlier than originally recommended by the disciplinary

  panel. (Id at, 38, 46) However, Keel graduated on December 21, 2015, and was no longer a

  student on campus when Faustin was reinstated. (Id at,, 44-46) As such, DSU ensured that

  Keel could "continue her education and feel as though she is matriculating in a safe and secure



                                                      6
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 7 of 13 PageID #: 133




  academic environment," completing her tenure without Faustin on campus. (Id. at ,r,r 37-38)

  Therefore, Keel's Title IX and Section 1983 claims based on those allegations are untimely and

  should be dismissed.

         Even if the court were to apply the continuing violations doctrine to Keel's Title IX

  hostile environment claim, the alleged incidents here would not invoke the doctrine. Keel argues

  that "DSU' s deliberate indifference maintained a hostile environment up until the point that Keel

  graduated on December 21, 2015." (D.I. 14 at 7) Specifically, Keel argues that DSU: engaged

  in unjustifiable delay in investigating and adjudicating Keel's reports of rape and ongoing

  harassment; came to an initial erroneous outcome when adjudicating Keel's report; engaged in a

  biased and inequitable investigation and adjudicatory process; failed to implement and enforce

  reasonable interim measures for Keel's protection; and failed to comply with federal

  requirements for responding to instances of sexual misconduct. (Id. at 8-9) However, taking

  these alleged facts as true, these alleged "continuing violations" ceased on May 11, 2015, when a

  second DSU panel found Faustin "responsible" for a conduct violation and suspended him for

  the 2015-2016 academic year. (D.1. 1 at ,r 37) Keel does not allege any facts relating to any

  incident or harm allegedly suffered by her after May 11, 2015 and through the date of her

  graduation on December 21, 2015, except for her chance encounter with Faustin in September

  2015. (Id. at ,r 40) Concerning the September 2015 encounter, Keel alleges only that she entered

  her advisor's office and she came into "direct contact" with Faustin who was seated in the

  faculty member's office. (Id.) This conduct was not sufficiently similar to Faustin' s previously

  alleged conduct to plausibly invoke the continuing-violation doctrine, assuming it may be

  applied here. See Mercy Catholic Med. Ctr., 850 F.3d at 566 (citing Mandel, 706 F.3d at 167).

  Accordingly, this claim is time-barred.



                                                  7
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 8 of 13 PageID #: 134




            B. Failure to State a Claim

        Recommending dismissal of the complaint pursuant to the applicable statute of

 limitations eliminates the need to consider Defendants' alternative argument that Keel's

 complaint also fails to allege facts sufficient to state a claim. (D.I. 11 at 5-9) However, for the

 sake of completeness, this Report and Recommendation addresses the merits of this argument.

                      1. Title IX

        Title IX provides that "(n]o person in the United States shall, on the basis of sex, be

 excluded from participation in, be denied the benefits of, or be subjected to discrimination under

 any education program or activity receiving Federal financial assistance." 20 U.S.C. § 1681(a).

 The Supreme Court has held that a public-school student may bring suit against a school under

 Title IX for student-on-student sexual harassment. See Davis Next Friend LaShonda D. v.

 Monroe Cty. Bd of Educ., 526 U.S. 629 (1999). The private right of action only lies, however,

 where the school is deliberately indifferent to known acts of sexual harassment "that (are] so

 severe, pervasive, and objectively offensive that it can be said to deprive the victim[ ] of access

 to the educational opportunities or benefits provided by the school." Id at 650. Deliberate

 indifference requires a response (or failure to respond) that is "clearly unreasonable in light of

 the known circumstances." Id at 648; see also Mercy Catholic Med Ctr., 850 F.3d at 566. To

 establish deliberate indifference, a plaintiff must show that the school made "an official decision

 ... not to remedy" the sexual harassment. Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274,

 290 (1989). This showing, which is a burden placed on the plaintiff, is purposefully high "to

 eliminate any 'risk that [a recipient of federal funds] would be liable in damages not for its own

 official decision but instead for its employees' independent actions.'" Davis, 526 U.S. at 643

 (quoting Gebster, 524 U.S. at 290-91).



                                                   8
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 9 of 13 PageID #: 135




          Keel argues that DSU acted with deliberate indifference to Keel's report of the sexual

  assault by: engaging in unjustifiable delay in investigating and adjudicating Keel's reports of

  rape and ongoing harassment; coming to an initial erroneous outcome when adjudicating Keel's

  report; engaging in a biased and inequitable investigation and adjudicatory process; failing to

  implement and enforce reasonable interim measures for Keel's protection; and failing to comply

  with federal requirements for responding to instances of sexual misconduct. (D.I. 14 at 8-9)

          Here, however, Defendants' actions in response to Keel's assault fail to amount to a

  showing that "an official decision" was made "not to remedy the violation." Keel alleges in the

  complaint that DSUPD conducted a criminal investigation of Keel's claims, which resulted in

  Faustin's arrest; DSU's Title IX office conducted its own investigation and held disciplinary

  hearings, which resulted in the removal ofFaustin from campus for the remainder of Keel's

  tenure at DSU; and Keel was offered counseling services, which she utilized for months. (D.I. 1

  at ,r,r 22-24, 27, 33-38)

          Keel also argues that she suffered continued harassment and retaliation from Faustin and

  members of the DSU band, demonstrating that Defendants' actions were unreasonable. (D.I. 14

  at 10, 14) This argument, however, does not alter the recommended outcome. "It is well-

  established that schools are not required to 'remedy' harassment or to conform their students'

  behavior to a certain manner of conduct. Instead, as the Supreme Court has made clear, the

  effectiveness of a [school's] methods is not a factor considered in the Title IX analysis and

  ineffectiveness is not dispositive of Title IX liability." P.K ex rel. Hassinger v. Caesar Rodney

  High Sch., C.A. No. 10-cv-783 GMS, 2012 WL 253439, at *9 (D. Del. Jan. 27, 2012) (citing

  Davis, 526 U.S. at 648-49 (stating that schools are not required to "remedy" the harassment or

  "purg[ e] their schools of actionable peer harassment" to avoid Title IX liability)). In view of this



                                                    9
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 10 of 13 PageID #: 136




  precedent, Keel's assertions that "Faustin continued to repeatedly hug, touch, and attempt to talk

  to Keel," and that she was called derogatory names from fellow DSU band members following

  Faustin's arrest, who "even discussed physically pushing Keel whenever she walked by," are not

  supported by any authority that would establish an actionable claim under Title IX. (D.I. 14 at

  14)

          Therefore, in addition to being time barred, Keel's Title IX claim should be dismissed for

  failure to state a claim.

                        2. Section 1983

          Section 1983 imposes civil liability upon any person who, acting under the color of state

  law, deprives another individual of any rights, privileges, or immunities secured by the

  Constitution or laws of the United States. Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422

  F.3d 141, 146 (3d Cir. 2005) (citing Gruenke v. Seip, 225 F.3d 290,298 (3d Cir. 2000)). This

  section does not create any new substantive rights but instead provides a remedy for the violation

  of a federal constitutional or statutory right. Id. (citing Gruenke, 225 F.3d at 298; Baker v.

  McCollan, 443 U.S. 137, 144 n.3 (1979)). To establish valid claims under§ 1983, the plaintiff

  must demonstrate that the defendants, while acting under color of state law, deprived him of a

  right secured by the Constitution or the laws of the United States. Id. (citing Mark v. Borough of

  Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995)). Under the Fourteenth Amendment, no state shall

  "deny to any person within its jurisdiction the equal protection of the laws." U.S. Const. amend.

  XIV, § 1. In order to bring a successful § 1983 claim for the denial of equal protection, plaintiffs

  must prove the existence of purposeful discrimination. Shuman, 422 F .3d at 151 (citing Andrews

  v. City of Phila., 895 F.2d 1469, 1478 (3d Cir. 1990)). In other words, they must demonstrate

  that they received different treatment from that received by other individuals similarly situated.



                                                   10
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 11 of 13 PageID #: 137




  Id. (citing Andrews, 895 F.2d at 1478; Kuhar v. Greensburg-Salem Sch. Dist., 616 F.2d 676,677

  n.1 (3d Cir. 1980)). Specifically, to prove sexual discrimination, a plaintiff must show that any

  disparate treatment was based upon her gender. Id. (internal citation omitted).

         Keel argues that she has alleged that Defendants, individually and collectively, acted with

  deliberate indifference to her multiple reports that she was raped, and experienced subsequent

  harassment and retaliation after reporting her rape, and that these "voluminous allegations"

  support Keel's Section 1983 claim for violation of her constitutional right to equal protection

  under the law. (D.I. 14 at 18) However, general conclusory statements are insufficient to

  maintain a cause of action. "In order to bring a successful section 1983 claim for the denial of

  equal protection, plaintiffs must prove the existence of purposeful discrimination." See Shuman,

  422 F.3d at 151. Keel has failed to allege purposeful disparate treatment and discrimination

  based on gender. Moreover, she fails to address how she was arguably treated differently from

  others similarly situated.

         Therefore, in addition to being time barred, Keel's Section 1983 claim should be

  dismissed for failure to state a claim.

             C. Qualified Immunity

         In addition to arguing that Keel's claims are time barred, Defendants also argue that the

  individual defendants - Young, Duffy, and Johnson- are immune from suit under qualified

  immunity. (D.I. 11 at 10)

         Qualified immunity shields government officials from personal liability for civil damages

  "insofar as their conduct does not violate clearly established statutory or constitutional rights of

  which a reasonable person would have known." George v. Rehiel, 738 F.3d 562, 572 (3d Cir.

  2013) (internal quotations omitted) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).



                                                   11
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 12 of 13 PageID #: 138




  The doctrine "is intended to mitigate the social costs of exposing government officials to

  personal liability, by giving officials breathing room to make reasonable but mistaken judgments

  about open legal questions." Id (internal quotations and citations omitted). Properly applied, it

  protects "all but the plainly incompetent or those who knowingly violate the law." Id (internal

  quotations and citations omitted). Thus, the court must first determine whether the facts alleged

  by the plaintiff show the violation of a constitutional right, and, if so, proceed to determine

  whether that right was clearly established at the time of the alleged violation. Torisky v.

  Schweiker, 446 F.3d 438, 442-43 (3d Cir. 2006).

          Keel argues that her right to be free from student-on-student harassment is well

  established, and that the facts as alleged establish a violation of her right to equal protection.

  (D.I. 14 at 19) In her opposition to the motion, Keel cites the legal standards but does not apply

  the standards to any facts alleged. Moreover, even if the court assumes that Plaintiff has shown

  the violation of a constitutional right, she has not demonstrated whether that right was clearly

  established at the time of the alleged violation, other than in conclusory fashion.

     V.      CONCLUSION

          For the foregoing reasons, I recommend the court grant Defendants' motion to dismiss

  the complaint as time barred and, alternatively for failure to state a claim pursuant to Rule

  12(b)(6). (D.I. 10)

          This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

  Civ. P. 72(b)(1 ), and D. Del. LR 72.1. The parties may serve and file specific written objections

  within fourteen (14) days after being served with a copy of this Report and Recommendation. Fed.

  R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10) pages

  each. The failure of a party to object to legal conclusions may result in the loss of the right to de



                                                    12
Case 1:17-cv-01818-MN-SRF Document 19 Filed 11/26/18 Page 13 of 13 PageID #: 139




  novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.l (3d Cir.

  2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

         The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

  Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

  http://www.ded.uscourts.gov.



  Dated: November .2(, , 2018

                                                                 MAGISTRATE JUDGE




                                                13
